Dell, Chief Justice
(concurring).
It seems clear to me that congress, by granting to employees under the F. E. L. A. the choice of instituting their actions in either federal or state courts, intended that undue restrictions should not be placed upon them in selecting the venue for the trial of their actions and that state lines should not be a criterion in determining venue in actions instituted under the act. In the case of Boright v. Chicago, R. I. & P. Ry. Co. 180 Minn. 52, 62, 230 N. W. 457, 461, Mr. Justice Dibell stated:
*80“* * * And the congress when it named the several courts in which suit might be brought likely had in mind that there were interests of employes which would be served best by not restricting the place of trial to the district where the cause of action arose or where the injured employe lived.”
In order to avoid confusion and to afford employees under the act a reasonable choice of venue, causes of action which arise in an adjoining state or where the employee lives in an adjoining state, in my judgment, should be triable in this state at the option of the employee. To hold otherwise, in my opinion, would unduly restrict employees under the act and give to trial courts a discretion which I do not think they should have.
Moreover the fact that, in order not to violate the privileges and immunities clause of the federal constitution (U. S. Const, art. IY, §2), citizens of this state who are nonresidents must be treated in the same manner as nonresident noncitizens poses a real problem. It is a matter of common knowledge that along our borders are citizens of this state who reside across the border in adjoining states, illustrative of which are citizens of Minnesota who work or are in business in Moorhead, Minnesota, but who reside in Fargo, North Dakota. Along our borders in this state are many cities which act as trade centers for nonresident noncitizens from distant points in adjoining states. Because of our numerous lakes, many nonresident noncitizens from adjoining states own summer residences upon these lakes where they spend a large amount of their leisure time each year. And many nonresident noncitizens from adjoining states are regularly attracted to our lake-resort areas each summer. In the past these nonresidents, whether citizens or non-citizens of this state, have frequently resorted to our courts for the disposition of their cases, and in my judgment they should continue to have ready and unhampered access to the courts of this state for the settlement of their disputes.
The cause of action before us arose in the state of Nebraska, and the plaintiff is a resident of that state. Since the record before us fails to show any reason why the case cannot be fairly tried *81in Nebraska or in some state adjoining Nebraska, it appears to me that the trial court did not abuse its discretion in dismissing the action without prejudice on the ground of forum non conveniens. Under a different showing by the plaintiff I might well have concluded otherwise. I agree that the discretion of the trial court, in declining to accept jurisdiction, should be cautiously exercised in the interest of justice and should be exercised only when it appears that it will be more equitable to try the cause of action elsewhere than here. With this explanation, I concur in the foregoing opinion.
Mr. Justice Thomas Gallagher took no part in the consideration or decision of this case.
Mr. Justice Nelson took no part in the consideration or decision of this case.